Citation Nr: 1024640	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for shifting of upper and lower 
teeth due to pulling of wisdom teeth. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to September 
2002. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran's claim of entitlement to service connection for shifting 
of upper and lower teeth due to pulling of wisdom teeth. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On her VA Form 9, substantive appeal, received in June 2008, the 
Veteran indicated that she wanted a videoconference hearing.  As 
noted by her representative in its June 2010 informal hearing 
presentation although the VA computer system shows that she was 
scheduled for and failed to appear for a hearing in April 2010, 
there is no notification letter apprising the Veteran that such a 
hearing was scheduled in the claims folder.  There is no 
indication from the Veteran or her representative that she wished 
to withdrawal her request for a hearing.  Therefore on remand, 
the Veteran should be scheduled for a videoconference hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference 
hearing before a member of the Board at the 
RO.  A copy of a notification letter 
apprising the Veteran of her hearing must be 
associated with the claims folder.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


